DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/02/2020 has been entered.

Election/Restrictions

Applicant’s election without traverse of group I in the reply filed on 09/14/2021 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25 and 27-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support found in present specification for newly added claims 25 and 27-28.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 23 and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwasa et al. (US 2005/0048271).
Regarding claims 1, 4, 23 and 25-28, Iwasa discloses paper, i.e. synthetic paper, including one or more layer of a resin (paragraph 0059) formed from a composition comprising a HDPE present in an amount of 30 to 100 wt% of thermoplastic resin (paragraphs 0035, 0038) and filler such as calcium carbonate, i.e. a particulate filler, having mean particle size from 0.01 to 30 microns (paragraphs 0046, 0052). Iwasa discloses at least one of an inorganic powder and organic filler such copolymers of cyclic olefin and ethylene, i.e. a cyclic olefin copolymer produced by copolymerization of ethylene with one cyclic olefin monomer, (paragraphs 0035, 0043, 0050, 0054), therefore, it meets the present claim. Given that Iwasa discloses the same composition as presently claimed, it is clear that the film of Iwasa would inherently have the same properties as presently claimed. 
Alternatively, when both inorganic filler and organic filler are present, it meets the present claim. Given that Iwasa discloses the same composition as presently claimed, it 
Regarding claim 3, Iwasa discloses synthetic paper of claim 1 wherein the particulate filler is present in amount of about 0 to 70 % by weight (paragraph 0035).
Regarding claims 5-6, Iwasa discloses synthetic paper of claim 1, wherein the synthetic paper comprises 2 or 3 resin layers (paragraph 0059).
Regarding claim 7, Iwasa discloses synthetic paper of claim 1, having a thickness of 15 to 500 microns (paragraph 0063).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2005/0048271).
Regarding claim 15, Iwasa discloses synthetic paper of claim 9, wherein the synthetic paper comprises 2 or 3 resin layers (paragraph 0059) wherein Iwasa discloses different types of polyolefin and mixture or blends of polymer materials may be used (paragraph 0038) and therefore when different polyolefin is used in first and second resin layers, it meets the present claim.

Claim(s) 9, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2005/0048271) in view of Liang et al. (US 2006/0199030).
Regarding claims 9, 21 and 24, Iwasa discloses synthetic paper of claim 1, but fails to disclose cyclic olefin monomer comprises cyclopentadiene derivatives or dicyclopentadiene.
Liang discloses multilayer film comprising paper and coating composition comprising ethylene dicyclopentadiene interpolymer to obtain broad processing window and to control heat seal strength (paragraphs 0012, 0208).
It would have been obvious to one of ordinary skill in the art to use the specific copolymer of Liang in the COC of Iwasa to obtain broad processing window and to control heat seal strength.

Claim 1, 3-7, 15-16 , 23 and 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrter et al. (US 2015/0072131) in view of Iwasa et al. (US 2005/0048271).
Regarding claims 1, 4, 16, 23 and 25-28, Lehrter discloses paper like, i.e. synthetic paper, including one or more layer of a resin (paragraph 0040) formed from a composition comprising HDPE present in an amount of 20 to 60 wt% (paragraphs 0007, 0012) and filler such as calcium carbonate, i.e. a particulate filler, having mean particle size from 1 to 25 microns (paragraphs 0013, 0015). 
Lehrter fails to disclose cyclic olefin copolymer produced by copolymerization of ethylene with one cyclic olefin monomer.
Iwasa discloses paper composition comprising 3 to 65 wt% cyclic olefin copolymer to obtain pores and improvement of the surface property (paragraphs 0012 0044, 0050).
It would have been obvious to one of ordinary skill in the art to use the cyclic olefin copolymer of Iwasa in the composition of Lehrter to obtain pores and improvement of the surface property. Given that Lehrter in view of Iwasa discloses the 
Regarding claim 3, Lehrter in view of Iwasa discloses synthetic paper of claim 1 wherein the particulate filler is present in amount of about 40 to 80 % by weight (paragraph 0013). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 5-6, Lehrter discloses synthetic paper of claim 1, wherein the synthetic paper comprises 2 or 3 resin layers (paragraph 0040).
Regarding claim 7, Lehrter discloses synthetic paper of claim 1, having a thickness of 10 to 75 microns (0.4-2.95 mils) (abstract).
Regarding claim 15, Lehrter in view of Iwasa discloses synthetic paper of claim 9, wherein the synthetic paper comprises 2 or 3 resin layers (paragraph 0040) wherein Lehrter discloses different types of polyolefin and mixture or blends of polymer materials may be used (paragraph 0012) and therefore it would have been obvious to one of ordinary skill in the art to use different polyolefin to meet end users requirements.

Claim(s) 9, 21 and 24 Lehrter et al. (US 2015/0072131) in view of Iwasa et al. (US 2005/0048271) and further in view of Liang et al. (US 2006/0199030).
Regarding claims 9, 21 and 24, Lehrter in view of Iwasa discloses synthetic paper of claim 1, wherein the composition comprises COC but fails to disclose specific monomer.
Liang discloses multilayer film comprising paper and coating composition comprising ethylene dicyclopentadiene interpolymer to obtain broad processing window and to control heat seal strength (paragraphs 0012, 0208).
It would have been obvious to one of ordinary skill in the art to use the specific copolymer of Liang in the COC of Lehrter in view of Iwasa to obtain broad processing window and to control heat seal strength.

Response to Arguments

Applicant's arguments filed 09/02/2020 have been fully considered but they are not persuasive.
Applicant argues that Iwasa does not disclose cyclic olefin copolymer produced by copolymerization of ethylene with dicyclopentadiene. However, it is noted that there is nothing in the present claim 1 that requires dicyclopentadiene. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., dicyclopentadiene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns
Applicant argues that Iwasa fails to disclose the composition of claim 1. However, it is noted that Iwasa does disclose the composition of claim 1 as explained above.
Applicant argues that Lehrter does not teach or suggest a synthetic paper including all of the elements of the amended claim 1. It is agreed and which is why the rejection of Lehrter is modified with Iwasa.
Applicant argues that Iwasa and Lehrter in view of Iwasa does not teach the properties as claimed in present claim. However, it is noted that Iwasa and Lehrter in view of Iwasa disclose the same composition as claimed in present claims and therefore, it would have the same properties as presently claimed. The courts have held that “a compound and all its properties are mutually inseparable”, In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658  (Fed. Cir. 1990).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMIR SHAH/Primary Examiner, Art Unit 1787